Citation Nr: 1758611	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  10-01 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease ("GERD"), to include as secondary to an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel
INTRODUCTION

The Veteran served as a member of the United States Navy, with active duty service from May 1985 to March 1996.

This appeal comes to the Board of Veterans' Appeals ("Board") from a June 2012 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Denver, Colorado (hereinafter Agency of Original Jurisdiction ("AOJ")).

In December 2014, the Veteran and his wife presented testimony in a videoconference hearing before the undersigned Veterans Law Judge.  A copy of this transcript has been reviewed and associated with the Veteran's claims file. 

The Veteran's claim has previously been before the Board.  In March 2015, the Board remanded the Veteran's appeal for entitlement to service connection for GERD for further development.  Specifically, the Board directed the AOJ to obtain additional medical records identified by the Veteran and to provide him with a VA examination which assessed the etiology of his GERD disability.  In reviewing the record, the Board observes that the Veteran was afforded a VA examination in December 2015; however, the medical opinion provided is inadequate and fails to address the questions provided by the Board's March 2015 Remand.  As such, an additional remand is required before the Board may adjudicate the Veteran's appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

In the Board's March 2015 decision, the Board additionally remanded the Veteran's claim for entitlement to an increased evaluation for his service-connected left ankle disability.  The Board directed the AOJ to issue a statement of the case ("SOC.")  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  In December 2015, the AOJ issued an SOC, which was mailed to the Veteran's address of record.  Thereafter, in January 2016, the Veteran perfected his appeal to the Board by filing a VA Form 9.  However, the Veteran expressed his desire to testify before a Veterans Law Judge at a videoconference hearing.  As the requested hearing has not been scheduled yet, the Board will defer any action in that appeal to allow the AOJ to schedule the requested hearing.    

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additionally delay, the Board has determined that there has not been substantial compliance with the March 2015 remand directives.  See Stegall, 11 Vet. App. 268 at 271.  As such, an additional remand is required before the Board may make a determination on the merits of the Veteran's appeal.  

Specifically, the March 2015 remand directed the AOJ to provide the Veteran with a VA examination which fully addressed the Veteran's claims of entitlement to service connection for his GERD disability, to include as secondary to his service-connected acquired psychiatric disorder.  Despite these clear instructions, the December 2015 examiner provided no medical opinion as to whether the Veteran's GERD disability was caused by or aggravated by the Veteran's acquired psychiatric disorder or any of his medications.  As such, the Board finds that this December 2015 VA medical opinion is inadequate and a remand is therefore required in order to obtain a medical opinion which fully addresses the Veteran's theories of entitlement.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).

Furthermore, the Board observes that the December 2015 examiner did not discuss or account for the Veteran's credible reports of continuous symptoms both during active duty service and continuing after discharge.  A VA medical examiner's conclusions are of "questionable probative value" when the VA examiner fails to consider certain relevant information.  Mariano v. Principi, 17, Vet. App. 305, 312 (2003).  The AOJ should therefore make sure the examiner has access to the Veteran's claims file, and that the examiner fully addresses the lay reports of the Veteran and his wife regarding chronic and continuing symptoms of GERD. 

Finally, as the Veteran's claim is being remanded, the Board requests that the AOJ contact the Veteran to ensure all available medical records have been obtained and associated with the claims file.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C. §5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA).  Therefore, the AOJ should obtain and associate with the claims file the any outstanding VA medical records, assuming they are adequately identified by the Veteran after any necessary clarification.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should then contact the Veteran, and, with his assistance, identify any additional outstanding records of pertinent medical treatment from VA or private health care providers that have treated him for his service-connected cervical and lumbar spine disabilities.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  

If the AOJ's attempts to obtain any outstanding records results in a finding that such records are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After any additional records are associated with the claims file, the AOJ should return the Veteran's claims file to the December 2015 VA examiner for an addendum medical opinion.  If the December 2015 examiner is not available, the Veteran should be scheduled for a new VA examination.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.  

Based upon a review of the entirety of the claims file, the history presented by the Veteran, and the examination results, the examiner is requested to provide an opinion as to the following questions:

(a)  First, the examiner is asked to identify all current gastrointestinal disabilities reported and/or experienced by the Veteran.

(b) For each diagnosed gastrointestinal disability, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's gastrointestinal disability had its clinical onset during military service, or is otherwise related to his active duty service?

(c)  For each diagnosed gastrointestinal disability, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's gastrointestinal disability is caused by or aggravated by any of the Veteran's service connected disabilities, to include his acquired psychiatric disorder. 

Governing regulations provide that service connection is permissible on a secondary basis if a claimed disability is proximately due, the result of, or aggravated by a service-connected disability. See 38 C.F.R. § 3.310.

The term aggravation is defined as a chronic and permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran had, above and beyond that he had prior to the aggravation.  

In rendering the above opinions, the examiner must consider and address the following evidence:

(i) the January 1992 in-service psychiatric evaluation where the Veteran describes gastrointestinal symptoms, including nausea, heartburn, acid reflex, and vomiting, during periods of heightened stress and anxiety; 

(ii)  an in-service April 1991report of medical history, where the Veteran endorses a history of gastrointestinal symptoms, including indigestion; 

(iii)  in-service medical records documenting a history of recurrent sore throats; 

(iv)  the Veteran's post-service private medical records where he complains of chronic and continuous gastrointestinal symptoms, despite daily use of medications; and

(v)  the post-service medical records showing at least two hospitalizations for symptoms of uncontrolled vomiting and nausea.  See December 2001 North Colorado Medical Center admission; March 2000 North Colorado Medical Center admission 

The examiner should also consider the Veteran's lay statements, and the December 2014 testimony of his wife, regarding continuous gastrointestinal symptoms both during active duty service, and continuing after separation:

(i)  the Veteran's reports that he took over the counter medications to control symptoms of his GERD during service; 

(ii)  the Veteran's reports to clinicians that he believes his symptoms of heartburn are attributable to his psychiatric medications (See e.g. March 2007 VA Mental Health note); and

(iii)  the Veteran's wife reports that he has suffered from symptoms of heartburn for many years. 

It should be noted that the Veteran and his wife are competent to attest to matters of which they have first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the lay history provided by the Veteran and/or his wife, the examiner should provide a fully reasoned explanation. 

Explanations for all opinions must be provided. In provided the requested rationale, the examiner is asked to cite to the pertinent evidence of record, including clinical records and the Veteran's statements regarding the onset of his sleep apnea symptoms.

3.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall, 11 Vet. App. 268 at 271.

4.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the claim on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case ("SSOC") and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




